UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7345


WILBERT RUFFIN,

                    Plaintiff - Appellant,

             v.

D.M. CHRISTIAN, Police Officer; APONTE, Mr.; Police Officer; BUFFKIN,
Mr.; Police Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:08-cv-00969-GBL-JFA)


Submitted: February 22, 2018                                 Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Wilbert Ruffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wilbert Ruffin appeals the district court’s order denying his motion to reopen his

closed 42 U.S.C. § 1983 (2012) action.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Ruffin v. D.M. Christian, No. 1:08-cv-00969-GBL-JFA (E.D. Va. Sept. 20, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2